DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “the measured pressure loss of the aircraft component” in line 5 and "the comparative value" in line 7.  There is insufficient antecedent basis for these 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206235237, machine translation referenced herein), and further in view of Geissler et al. (US 2011/0030736).
Regarding Claim 1:  Gao teaches a method of cleaning  surfaces in an internal  volume of a component through which a medium flows, the method comprising:
connecting the internal volume to be cleaned to a steam generator; 
generating, by the steam generator, a cleaning steam having a predetermined vapour pressure and temperature; and
applying the cleaning steam to the surfaces to be cleaned in the internal volume [0017, 0018]; and discharging the steam through a discharge device [0010].
Gao does not expressly disclose maintaining the vapour pressure and the temperature within the internal volume for a duration of a predetermined condensation time; generating a pressure drop in the internal volume to vaporize a portion of cleaning steam which condensed during the condensation time; and removing condensed steam from the internal volume.  However, Geissler teaches a method of cleaning in which steam is introduced into a chamber to condense on the surfaces to be cleaned by either dissolving or undercutting contaminants on the surface.  Geissler teaches that a pressure drop is employed to remove water droplets from the surface and prevent redeposition of residues [0034].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gao by maintaining the vapour pressure and temperature within the internal volume for a duration of a predetermined condensation time, generate a pressure drop in the internal volume to vaporize the condensate in order to enhance the 
Though Gao does not expressly disclose the internal volume is of an aircraft component, Gao does teach that the method is applied to surfaces of a heat exchanger.  It is known that heat exchangers are found within aircraft systems, and require cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Gao to a heat exchanger within an aircraft system with a reasonable expectation of success.
Regarding Claim 2:  Gao and Geissler teach the elements of Claim 1, as discussed above.  Gao does not expressly disclose rinsing with water following the steam removal step.  However, it is well known to rinse a surface after cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gao and Geissler by rinsing the surfaces in order to enhance the cleaning efficiency.
Regarding Claim 3: Gao and Geissler teach the elements of Claim 1 as discussed above, but do not expressly disclose repeating the steps in a manner having predetermined cycle time.  However, Gao further teaches repeating the cleaning steps [0018], and teaches that the cleaning can be automatically performed [0010].  It would have been obvious to one of ordinary skill in the art to repeat the cleaning in a manner having a predetermined cycle time in order to enhance the cleaning efficiency.
Regarding Claim 4:  Gao and Geissler teach the elements of Claim 1 as discussed above.  Gao teaches the use of steam, which reads on “water vapor” as claimed.
Regarding Claims 5-7 and 16:  Gao and Geissler teach the elements of Claim 4 as discussed above.  They do not expressly disclose pressure and temperature values within the claimed ranges.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gao and Geissler by providing pressure and temperature within the claimed ranges in order to optimize the cleaning efficiency.
Regarding Claim 8:  Gao and Geissler teach the elements of Claim 1, as discussed above.  Gao teaches that the steam is discharged through a discharge device [0010].  Thus, the vapor pressure is considered controllable, as claimed.
Regarding Claims 11 and 12:  Gao and Geissler teach the elements of Claim 1, as discussed above.  Gao does not expressly disclose that the pressure drop in the internal volume is achieved by opening the discharge device.  However, Gao teaches that the discharge device (which is a drain valve, read as the claimed switch valve) is used for venting the heat exchanger tubes [0010].  It would have been obvious to one of ordinary skill in the art to achieve the pressure drop by opening the discharge device since Gao discloses that the discharge device opens the heat exchanger tubes, thus relieving the pressure therein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206235237, machine translation referenced herein) and Geissler et al. (US 2011/0030736), as applied to Claim 1, and further in view of Ruef (US 5,287,606) and Teng (US 5,246,633).
Regarding Claim 9:  Gao and Geissler teach the elements of Claim 1, as discussed above, but do not expressly disclose recycling the removed cleaning steam as claimed.  However, this feature is known in the art.  For example, Ruef teaches that in a treating process, excess vented steam may be collected for recirculation or recycling (col. 6, ll. 17-22).  Teng further teaches that collected used steam is first condensed to condensate (col. 2, ll. 63-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gao and Geissler by collecting the used steam and condensing to condensate to recycle the cleaning steam in order to reuse the fluid as is common in the prior art.  It would have been further obvious to clean the condensate in order to remove particles and impurities before reuse and supplying the steam to a steam generator to generate steam for subsequent cleaning.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206235237, machine translation referenced herein), Geissler et al. (US 2011/0030736), Ruef (US 5,287,606) and Teng (US 5,246,633), as applied to Claim 9, and further in view of Williams (US 6,019,819).
Regarding Claim 10:  The prior art teaches the elements of Claim 9 as discussed above, but do not expressly disclose passing the removed cleaning steam through a heat exchanger for energy recovery prior to being supplied to the steam  generator.  However, Williams teaches that it is known to pass used steam through a heat exchanger for energy recovery in order to use the extracted heat for other purposes (col. 2, ll. 52-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206235237, machine translation referenced herein) and Geissler et al. (US 2011/0030736), as applied to Claim 1 and further in view of Zugibe (US 6,290,778).
Regarding Claims 13 and 14:  Gao and Geissler teach the elements of Claim 1 as discussed above, but do not expressly disclose measuring the degree of contamination as claimed.  However, Zugibe teaches a method for cleaning heat exchangers wherein the degree of contamination of the cleaning fluid is measured and cleaning is repeated until the measured degree of contamination reaches a predetermined value (col. 19, ll. 38-44).  It would have been obvious to one of ordinary skill in the art to measure the degree of contamination of the removed cleaning steam and repeat cleaning until the measured value reaches a threshold value in order to ensure the cleanliness of the surfaces, as suggested by Zugibe.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206235237, machine translation referenced herein) and Geissler et al. (US 2011/0030736), as applied to Claim 1 and further in view of Koenig et al. (US 2012/0199310).
Regarding Claim 15:  Gao and Geissler teach the elements of Claim 1 as discussed above, but do not expressly disclose measuring the pressure loss of a standardized comparison component and of the aircraft component are measured and compared as claimed.  However, Koenig teaches a similar method of cleaning a heat exchange system wherein the pressure loss . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summerer (US 2010/0288471) is directed to a heat exchange system having a cleaning system (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714